Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Power of Attorney
At the outset, it is noted that, while the Representative Information section is filled out on the Application Data Sheet, “Providing this information in the Application Data Sheet does not constitute a power of attorney in the application (see 37 CFR 1.32).” A power of attorney is lacking in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3 March 2018 was filed in the parent application.  The submission follows the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “180” has been used to designate both the queen excluder and a full cover, Fig. 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
as noted above, the disclosure uses the reference numeral “180” for both a queen excluder and a full cover ([0060], page 11). It is recommended that Fig. 8 & the disclosure, page 11 be revised to include a unique numeral for the full cover.
“Queen excluder 200,” found at the beginning of [0069] is inconsistent with the numbering of references in the remainder of the specification, and should be replaced with --Queen excluder assembly 200--, as best understood.  
in paragraph [0076], “easily slid” appears to be a typographical error and should be replaced with --easily slide--. Above is an exemplary list of errors, and the remainder of the disclosure should be reviewed for consistency. Appropriate correction is required.

Claim Objections
Claims 5 & 16 are objected to because of the following informalities:  
in claim 5, “to slid” appears to be a typographical error, and should be replaced with --to slide--; and
in claim 16, “form” in line 4 appears to be a typographical error, and should be replaced with --from--.  Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, & 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the second side” in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is recommended to revise claims 2 & 4 to use the same claim term for the “second side” such as, in claim 2, --an opposing second side of the central filler piece-- to provide antecedent basis for “the second side” in claim 4 (without amending claim 4).
Claim 15 recites the limitations “The two queen beehive” “the first ledge” and “the second ledge” in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim. It is believed that the dependency may be the issue here, and it is recommended and assumed that the dependency is to --claim 14-- which establishes both ledges.
RE Claim 16, the limitations provided in parallel claim construction in lines 10-22 render the claim vague and indefinite, since line 11 introduces “a queen excluder,” but lines 15-16 & 19-20 then recite “a first/second queen excluder portion” - as best understood in the instant specification, the first and second queen excluder portions, along with the central filler, among other recited components, make up the claimed “queen excluder” as it relates to the “queen excluder assembly.” As best understood, the removal of “a queen excluder” (line 11) may increase the clarity of the claimed subject matter, as this revision would avoid double inclusion of the components immediately following.
The term “longer” in claim 18 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is recommended to provide context to the longer side, or to amend the claim language to recite that the frame has a length, width, and height, and that each divider board has a dimension longer than any one of the length, width, and height of the frame.
Claim 18 further recites the limitation “the first longer side” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5 & 17 are rejected as dependent from claims rejected above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, & 4 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being disclosed by Ferguson et al. (US 4367563, “Ferguson”).
For Claim 1, Ferguson discloses a queen excluder assembly (Fig. 13) for a two queen beehive (the device of Ferguson may be used in any beehive, including one with two queens), the queen excluder assembly comprising: 
a queen excluder (170, Fig. 13); 
a frame surrounding a perimeter of the queen excluder (a generally rectangular frame having a top member 172 and opposite end members 174); and 
a central filler piece provided over a portion of the queen excluder (Intermediate frame members 175).
For Claim 2, Ferguson discloses the queen excluder assembly according to claim 1, and Ferguson further discloses wherein the central filler piece defines a first queen excluder portion on a first side of the central filler piece and a second queen excluder portion on an opposing side of the central filler piece (wherein each intermediate member 175 has mesh on the left and right thereof, forming at least two ‘excluder portions’).
For Claim 4, Ferguson discloses the queen excluder assembly according to claim 2, and Ferguson further discloses wherein the frame comprises a first gap on the first side of the central filler piece and a second gap on the second side of the central filler piece (provided between elements 172, 174, & 175 of any two of the three illustrated queen excluder portions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson as applied to claims 1, 2, & 4 above, and further in view of Antoine (FR 2612738).
For Claim 3, Ferguson discloses the queen excluder assembly according to claim 2. 
Ferguson is silent to further comprising a first divider board configured to removably cover the first queen excluder portion and a second divider board configured to removably cover the second queen excluder portion.
Antoine, like prior art above, teaches a beehive structure (title, disclosure) further comprising a first divider board (1) configured to removably cover a first queen excluder portion (see Fig. 2 which illustrates a frame 5 & 6 with a mesh grille 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify each of the framed portions forming the at least first and second queen excluder portions of Ferguson with the slidably received covering board 7 as taught by Antoine, in order to selectively close off each thoroughfare for selective containment, or to provide a more complete containment for overwintering, for non-limiting examples.
For Claim 5, Ferguson discloses the queen excluder assembly according to claim 4.
Ferguson is silent to further comprising a first divider board sized to slid into the first gap and a second divider board sized to slide into the second gap.
Antoine, like prior art above, teaches a beehive structure (title, disclosure) further comprising a first divider board (1) configured to removably cover a first queen excluder portion (see Fig. 2 which illustrates a frame 5 & 6 with a mesh grille 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify each of the framed portions forming the at least first and second queen excluder portions of Ferguson with the slidably received covering board 7 as taught by Antoine, in order to selectively close off each thoroughfare for selective containment, or to provide a more complete containment for overwintering, for non-limiting examples.

 Allowable Subject Matter
Claims 6-14 are allowed.
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims (Claim 14, per the 112, 2nd paragraph rejection above).
Claims 16-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Special attention is drawn to US 0002268 A, US 4367563 A, US 4241467 A, KR 439877 Y1 for similar disclosures to claimed subject matter. The remaining art is cited establishing the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Jordan whose telephone number is (571)272-8141. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MORGAN T JORDAN/Examiner, Art Unit 3643